DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Coates (US20120024626) in view of Rockwool (EP2055850).
With respect to claim 1 Coates discloses an acoustic ceiling panel (see figure 1 and paragraphs 42-25) comprising:
A core (3) having a front face and a back face comprising air laid mineral fibers and an aqueous binder, the aqueous binder comprising a first component in the form of one or more carbohydrates, and a second component in the form of one or more compounds selected from sulfamic acid, dervatives of sulfamic acid and any salts thereof, ammonia and hydrophosphourous acid;
A formaldehyde free first fleece (1) having a thickness and secured to the front ace by powdered adhesive (2);
A formaldehyde free second fleece (5) having a thickness and secured to the back face of the core by the aqueous binder, the thickness of the first fleece being greater than the thickness of the second fleece; and 
Wherein the acoustical ceiling panel has formaldehyde emissions of below 8 micrograms per meter squared per hour of formaldehyde (paragraph 17).
Coates does not disclose an application of paint to the first fleece.
Painting a first fleece is known from Rockwool (see paint layer 4 applied to fleece 3) as a means of creating a selected appearance. 

With respect to claim 2 regarding the selection of the specific glucose syrup binder and in the form of ammonium sulfate  or N-cyclohexyl sulfamic acid or its salts would have been a matter of selecting known materials form the art to achieve the desired effect. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krick (US20210002890) discloses an acoustic ceiling panel; Mazer (US2001916) discloses that glucose as a binder for fibers in an acoustic panel is well known; Wang (US9702142) discloses an acoustic fiber material; Zuo (US20210284207) disclose an acoustic element; Demanet (EP2196589) discloses an acoustic element and Kager (WO2021119701) disclosed an acoustic element and method of p[roduction. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837